952 F.2d 1401
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Maria Luisa MUNGUIA-SILVA, Defendant-Appellant.
No. 90-2281.
United States Court of Appeals, Tenth Circuit.
Jan. 21, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Defendant-appellant Maria Luisa Munguia-Silva appeals from the 21-month sentence entered by the district court after the court entered judgment for appellant's violation of 21 U.S.C. § 952(a).   Appellant contends that the district court abused its discretion in arriving at the 21-month sentence.


3
On August 7, 1990, appellant entered a voluntary plea of guilty to importation of less than fifty kilograms of marijuana in violation of 21 U.S.C. § 952(a).   Pursuant to Sentencing Guideline § 2D1.1, the district court correctly determined that the offense warranted a base offense level of 18.   The court gave appellant credit for having accepted responsibility and reduced the offense level to 16.   The district court then entered a sentence of twenty-one months, the time period that fell at the bottom of the Guideline range.   Appellant argues that the district court abused its discretion by imposing this sentence.


4
In  United States v. Garcia, 919 F.2d 1478 (10th Cir.1990), we held that, under 18 U.S.C. § 3742(a), a defendant may not appeal a district court's decision to impose a sentence at a particular point within the range prescribed by the Sentencing Guidelines.   Because the district court sentence in this case falls within the Guideline range, this appeal is DISMISSED for lack of jurisdiction.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3